Citation Nr: 1113183	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  01-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain, to include fibromyalgia.

2.  Entitlement to an increased evaluation for left shoulder recurrent dislocation, rated as noncompensable prior to August 19, 2008 and 30 percent disabling as of that date.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985, from November 1986 to June 1994, and from December 2003 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran was represented by the Disabled American Veterans (DAV) until November 2008, when he revoked that organization's authority to represent him.  He has not designated another representative.

The claims were remanded in August 2003 and in June 2006 for additional development and to address due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims at this time would be premature.  In a September 2009 VA Form 9, the Veteran requested a Board hearing (video-conference) at a local VA office before a member of the Board.  Therefore, to ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a Board hearing.  Please note that it appears the Veteran's address has changed and that he now resides in Pennsylvania.  See September 2009 VA Form 9.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing at the RO before a Veterans Law Judge, in accordance with applicable law.  In notifying the Veteran of his hearing, please note that it appears that his address has changed and he now resides in Pennsylvania.  See September 2009 VA Form 9.  A copy of the notice scheduling the hearing should be placed in the claims folder.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

